SNBDIKER, J.
Epitomized Opinion
The Commission ordered the consolidation of the Bell Telephone Co. and the Ohio State Telephone Co. without establishing new rates. After the consolidation and while a petition of the Bell Telephone Co. to establish new rates was pending before the Commission, the plaintiff filed this suit for an injunction to restrain the enforcing of payment of the new rates. On general demurrer to the answer the court sustained the demurrer to the petition, holding:
1. 614-61 GC. enjoins upon the Commission the duty of establishing new rates before authorizing the consolidation of two or more telephone companies.
2. No other court than the Supreme Court has the authority to control the Public Utilities Commlission in the exercise of its powers or to determine in a litigated case whether they have violated those powers.
3. Although the Commission is not made a party defendant to this action, its powers and orders are indirectly interfered with.